Case: 15-50686      Document: 00513579909         Page: 1    Date Filed: 07/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                    No. 15-50686
                                                                            FILED
                                                                         July 6, 2016
                                  Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BERTHA MORENO DE CASTORENA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:13-CR-187-1


Before JOLLY, BENAVIDES, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Bertha Moreno de Castorena, former federal prisoner # 10226-380,
appeals the district court’s denial of her 18 U.S.C. § 3582(c)(2) motion for a
sentencing reduction based on Amendment 782 to the Sentencing Guidelines.
On May 27, 2016, before this case was decided, Moreno de Castorena was
released from federal custody. “Where a defendant has begun serving a term
of supervised release, the appeal of the denial of [her] § 3582(c)(2) motion is


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50686    Document: 00513579909    Page: 2   Date Filed: 07/06/2016


                                No. 15-50686

moot.” United States v. Booker, 645 F.3d 328, 328 (5th Cir. 2011). Because
Moreno de Castorena’s appeal concerns only the term of her imprisonment,
and makes no challenge to her term of supervised release, her arguments
pertain only to relief under § 3582(c)(2). Accordingly, we conclude that Moreno
de Castorena’s appeal must be DISMISSED AS MOOT.




                                      2